Title: From James Madison to the House of Representatives, 27 March 1810
From: Madison, James
To: House of Representatives


March 27th 1810
In consequence of your Resolution of the 26th instant, an enquiry has been made into the correspondence of our Minister at the Court of London with the Department of State; from which it appears that no official communication has been received from him, since his receipt of the letter of November 23d last, from the Secretary of State. A letter of Jany. 4th 1810, has been received from that Minister by Mr. Smith; but being stated to be private and unofficial, and involving moreover personal considerations of a delicate nature, a copy is considered as not within the purview of the call made by the House.
James Madison
